By the Court.
On the 26th of March, 1886, an act was passed by the ge'neral assembly creating the office of police judge in all cities of the second grade and third class having a population at the last federal census of 16,512, and no more, to be chosen by the electors of such cities. It was passed as supplementary to section 1707 Bevised Statutes, and is designated as section 17076. (88 Ohio L. 43).
Under the provisions of this act the respondent was elected to the office of police judge in the city of Akron at the last spring election, has qualified, entered upon, and is claiming the right to, and is exercising the powers so conferred on him by this act; and from which it is asked that he be ousted by the judgment of this court, on the grounds (1) that the act is a special one conferring corporate powers, and (2) that it provides for the establishment of a court— that of a police judge in the city of Akron — without the requisite concurrence of two-thirds of the members elected to each house of the general assembly, in contravention of article 13, section 1, and article 4, section 13, respectively, of the constitution of the state.
The city of Akron is the only one in the state that, at *248the last federal census, had a population of 16,512 and no more.
The case is presented to the court upon a demurrer to the petition, presenting the facts above stated.
Whether the power of the general assembly to create a police court, and to provide for the election of a judge therefor, is limited by section 18, article 4, of the constitution, or is conferred without such limitation by section 6, article 13, ofthat instrument, it is not necessary to consider; for it is clear that the act in question is a special one conferring upon the city of Akron, and it alone, certain corporate powers, that is to say, the power through its electors to choose a police judge, and, through its mayor and council to appoint a prosecuting attorney and clerk of the court of such judge. It is admitted that Akron is the only city in the state that at the last federal census had a population of 16,512 and no more; and as the application of this statute is, by its terms, confined to such cities as at the last federal census had this exact population an’d no more, it as certainly designates the city of Akron, on which these powers are to be conferred, as if it had been described by name. The statute is not to apply to any cities that may at any time hereafter have the population named; it applies only to such as had this precise population at the last federal census; and thereby, instead of classifying the city of Akron, it is taken from the class to which it belongs, under the general statute classifying the cities of the state (sec.. 1548 Revised Statutes), and clothed with certain corporate powers not possessed by any city of its class.

Judgment of ouster.